
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 1299
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 4, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To achieve operational control of and
		  improve security at the international land borders of the United States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Border Act of
			 2012.
		2.Strategy to achieve
			 operational control of the border
			(a)Strategy to
			 secure the border between the ports of entryNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a
			 comprehensive strategy for gaining, within five years, operational control of
			 the international borders between the ports of entry of the United States. The
			 strategy shall include an analysis of the following:
				(1)Staffing
			 requirements for all border security functions.
				(2)Investment in
			 infrastructure, including pedestrian fencing, vehicle barriers, and
			 roads.
				(3)The use of
			 unmanned aerial vehicles, camera technology, sensors, and other innovative
			 technology as the Secretary may determine.
				(4)Cooperative
			 agreements with international, State, local, tribal, and other Federal law
			 enforcement agencies that have jurisdiction on the northern border and southern
			 border.
				(5)Other means
			 designed to detect, respond to, and interdict unlawful cross-border activity
			 and to reduce the level of violence.
				(6)A
			 schedule for implementing security measures, including a prioritization for
			 future investments.
				(7)A
			 comprehensive technology plan for major surveillance and detection technology
			 programs, including a justification and rationale for technology choices and
			 deployment locations.
				(8)The recommendations made in the December
			 2010 Government Accountability Office report entitled Enhanced DHS
			 Oversight and Assessment of Interagency Coordination is Needed for the Northern
			 Border.
				(b)Securing the
			 border at ports of entryNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall develop metrics to measure the effectiveness of
			 security at ports of entry, which shall consider, at minimum, the
			 following:
				(1)The number of infractions related to
			 personnel and cargo committed by major violators who are apprehended by U.S.
			 Customs and Border Protection at such ports of entry.
				(2)The estimated
			 number of such infractions committed by major violators who are not so
			 apprehended.
				(3)The required
			 number of U.S. Customs and Border Protection Officers, Agricultural
			 Specialists, and Canine Enforcement Officers necessary to achieve operational
			 control at such ports of entry.
				(4)Infrastructure
			 improvements required to achieve operational control at such ports of entry,
			 including the installation of nonintrusive detection equipment, radiation
			 portal monitors, biometrics, and other sensors and technology that the
			 Secretary determines necessary.
				(5)The deployment of
			 resources based on the overall commercial and passenger traffic, cargo volume,
			 and threat environment at such ports of entry.
				(6)The recommendations made in the December
			 2010 Government Accountability Office report entitled Enhanced DHS
			 Oversight and Assessment of Interagency Coordination is Needed for the Northern
			 Border.
				(c)Evaluation by
			 Department of Energy National LaboratoryThe Secretary of Homeland Security shall
			 request the head of an appropriate Department of Energy National Laboratory
			 with prior expertise in border security to evaluate the measurement system
			 required under subsection (b) to ensure its suitability and statistical
			 validity for analyzing progress for the interdiction of illegal crossing and
			 contraband at ports of entry.
			(d)Consideration of
			 alternative border security standardsIf in developing the strategic plan
			 required under subsection (a) the Secretary of Homeland Security makes a
			 determination to measure security between border ports of entry by a standard
			 other than operational control, the Secretary shall request the head of an
			 appropriate Department of Energy National Laboratory with prior expertise in
			 border security to evaluate such alternative standard to ensure the suitability
			 and statistical validity of such standard with respect to measuring the
			 progress for the interdiction of illegal crossings and contraband that pass
			 between such ports of entry.
			(e)ReportsNot
			 later than 60 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of Homeland Security shall submit the appropriate
			 congressional committee a report on the following:
				(1)A
			 resource allocation model for current and future year staffing requirements
			 that includes optimal staffing levels at all land, air, and sea ports of entry
			 and an explanation of U.S. Customs and Border Protection methodology for
			 aligning staffing levels and workload to threats and vulnerabilities across all
			 mission areas.
				(2)Detailed
			 information on the level of manpower data available at all land, air, and sea
			 ports of entry, including the number of canine and agricultural officers
			 assigned to each such port of entry.
				(f)DefinitionsIn
			 this Act:
				(1)Appropriate
			 congressional committeeThe
			 term appropriate congressional committee means the Committee on
			 Homeland Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
				(2)Major
			 violatorThe term
			 major violator means a person or entity that is or has engaged
			 in serious criminal activities at any land, air, or sea port of entry,
			 including possession of narcotics, smuggling of prohibited products, human
			 smuggling, weapons possession, use of fraudulent United States documents, and
			 other offenses serious enough to result in arrest.
				(3)Operational
			 controlThe term
			 operational control has the meaning given such term in section
			 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note;
			 Public Law
			 109–367).
				
	
		
			Passed the House of
			 Representatives May 30, 2012.
			Karen L. Haas,
			Clerk
		
	
